1
2
3
4
5
6
                            UNITED STATES DISTRICT COURT
7
                          CENTRAL DISTRICT OF CALIFORNIA
8
9
10    MARQUISE DAVIS,                                Case No. CV 19-144-JLS (KK)
11                               Petitioner,
12                         v.                        ORDER ACCEPTING FINDINGS
                                                     AND RECOMMENDATION OF
13    JOHNSON, Warden,                               UNITED STATES MAGISTRATE
                                                     JUDGE
14                               Respondent.
15
16
17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition for a Writ of
18   Habeas Corpus, the records on file, and the Report and Recommendation of the
19   United States Magistrate Judge. No objections have been filed. The Court accepts
20   the findings and recommendation of the Magistrate Judge.
21         IT IS THEREFORE ORDERED that (1) Respondent’s Motion to Dismiss is
22   GRANTED IN PART and DENIED IN PART; and (2) Claim One of the Petition is
23   dismissed without prejudice.
24         IT IS FURTHER ORDERED within forty-five (45) days of the date of this
25   Order, Respondent must file an Answer responding to Claims Two and Three of the
26   Petition. At the time the Answer is filed, Respondent shall lodge with the Court all
27   records bearing on the merits of Petitioner’s claims, including the briefs specified in
28   Rule 5(d) of the Rules Governing Section 2254 Cases in the United States District
 1   Courts. Petitioner may then file a Reply responding to matters raised in the Answer
 2   within thirty (30) days of the date of service of the Answer.
 3
 4
 5   Dated: July 2, 2019
                                              HONORABLE JOSEPHINE L. STATON
 6                                            United States District Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                2
